Title: Charles L. Bankhead to Thomas Jefferson, [received 6 February 1819]
From: Bankhead, Charles Lewis
To: Jefferson, Thomas


          
            
              My dear Sir
              received  6 Feb. 1819
            
            the course I now take in addressing you is disapproved of by my wife whose Judgment but rarely errs; she thinks your time & feelings have been already too much encroached upon & excited: but when I cease to respect myself, then I consent that all others may cease to respect me. The veneration which from my infancy I was taught to feel for you, renders it impossible that I should remain passive whilst you believe me the thing which I know you think me to be. That the unfortunate affray between Jefferson and myself was “long contemplated by me” (in which words I am told you were heard to express yourself,) is an impression on your part which I hope you  will permit me to take some pains to remove. a court was called not five minutes after the affray, when the minds of the people were warm and highly excited, I think nearly fifteen witnesses were examined, without the slightest variation of their testimony they all agreed that he was the aggressor in the most unproved unprovoked manner, he commenced upon me with his loaded horsewhip as I was passing by him & without my having said a word to him, by the second blow upon my head I was so much stuned that I fell upon my knee, the third was equally severe and but for my hat must have placed me in worse situation than his is at present, about this time I had drawn my knife: my head was laid open to the skull in two places. I can bear bodily pain I suspect with as much fortitude as most men, but the disgrace of having been horse-whiped in the presence of three or four hundred people would have sunk me into the dust and render,d me miserable for life. I will farther add that Mr: Garrett gave in as his evidence that Jefferson had told him three weeks ago that he would horsewhip me on sight, and that he advised him against it; telling him that if the attempt were made he knew mischief would ensue,—it is the second act of violence which Jefferson has commited on my person, so that if contemplations were entertained, if any proof can be deduced from actions, they were on his part more than on mined mine. he lately rejected Mr: Peytons mediation, to which I assented: I pray devoutly for his speedy recovery.
            
              Farewell sir Yours as ever
              Chas: L Bankhead
            
          
          
            I have Just ascertained that the immediate cause of his offence was some slanderous tale told him by some poor negro, who I suppose thought to gain his favour by that step. he would have been above recieving such inteligence from such a source, but that his mind had been previously poisoned &  prejudiced against me. had he asked an explanation of me I am sure I could have satisfyed him; but   it appears that he rashly prefered his horsewhip to any satisfaction that I could render. I repeat again that I pray most sincerely and devoutly for his recovery.
            
              C.LB.
            
          
        